[Cite as State v. Rollison, 2021-Ohio-1556.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                 CASE NO. 9-20-41

       v.

RYAN ROLLISON,                                             OPINION

       DEFENDANT-APPELLANT.




                  Appeal from Marion County Common Pleas Court
                             Trial Court No. 19-CR-252

                                       Judgment Affirmed

                               Date of Decision: May 3, 2021




APPEARANCES:

        W. Joseph Edwards for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-20-41


ZIMMERMAN, J.

       {¶1} Defendant-appellant,    Ryan      Rollison   (“Rollison”),   appeals   the

September 1, 2020 judgment entry of sentence of the Marion County Court of

Common Pleas. For the reasons that follow, we affirm.

       {¶2} The unfortunate circumstances of this case arise out of a single-car

traffic accident that occurred on the evening of May 12, 2019 in Marion, Ohio

involving the pickup truck operated by Rollison. There were two other passengers

in the vehicle—Caleb Smale (“Smale”), who was riding in the passenger seat, and

Jacqueline Burgett (“Burgett”), who was seated between Rollison and Smale. The

accident, which was witnessed by James Spears (“James”) and Aaliyah Spears

(“Aaliyah”), occurred on the dark and rainy night after Rollison “ran the light that

was on Greenwood and Fairground” and lost control of his vehicle striking multiple

poles. (Aug. 12, 2020 Tr., Vol. II, at 432-434). After his vehicle came to rest,

Rollison “got out, and he ran,” while Smale tended to Burgett’s injuries. (Id. at

396). Burgett suffered a spinal-cord injury and later died on September 16, 2019.

       {¶3} On May 29, 2019, the Marion County Grand Jury indicted Rollison on

Count One of vehicular assault in violation of R.C. 2903.08(A)(2), a third-degree

felony, and Count Two of failure to stop after an accident in violation of R.C.

4549.02(A), a fifth-degree felony. (Doc. No. 1). On May 31, 2019, Rollison

appeared for arraignment and entered pleas of not guilty. (Doc. No. 4).


                                        -2-
Case No. 9-20-41


       {¶4} On October 16, 2019, the Marion County Grand Jury indicted Rollison

under a superseding indictment on two additional counts: Count Three of failure to

stop after an accident in violation of R.C. 4549.02(A), a fourth-degree felony, and

Count Four of aggravated vehicular homicide in violation of R.C. 2903.06(A)(2)(a),

a second-degree felony. (Doc. No. 24). On October 22, 2019, Rollison appeared

for arraignment and entered pleas of not guilty to the new indictment. (Doc. No.

27).

       {¶5} The case proceeded to a jury trial on August 11-13, 2020. (Doc. No.

169). The jury found Rollison guilty of all the indicted counts. (Doc. Nos. 158,

159, 160, 161).

       {¶6} On September 1, 2020, the trial court sentenced Rollison to 17 months

in prison on Count Three and to a minimum term of 7 years in prison on Count Four,

and ordered Rollison to serve the sentences consecutively for an aggregate

minimum term of 8 years and 5 months in prison. (Doc. No. 169). For purposes of

sentencing, however, the trial court merged Counts Two and Three and Counts One

and Four, respectively. (Id.).

       {¶7} Rollison filed his notice of appeal on November 6, 2020 and raises one

assignment of error for our review. (Doc. No. 183).

                            Assignment of Error No. I

       The Trial Court Erred and Deprived Appellant Due Process of
       Law as Guaranteed By the Fourteenth Amendment to the United

                                        -3-
Case No. 9-20-41


           States Constitution and Article One of the Ohio Constitution By
           Finding Him Guilty of Aggravated Vehicular Homicide as That
           Verdict Was Not Supported By Sufficient Evidence and Was Also
           Against the Manifest Weight of the Evidence. (Record Reference:
           Tr. Vol. II, PP 388-560, Tr. Vol. III, PP. 573-673)

           {¶8} In his sole assignment of error, Rollison argues that his aggravated-

vehicular-homicide conviction is based on insufficient evidence and is against the

manifest weight of the evidence.1 In particular, Rollison argues that the State

presented insufficient evidence that he operated his motor vehicle recklessly.

                                            Standard of Review

           {¶9} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St.3d 380, 389

(1997). Therefore, we address each legal concept individually.

           {¶10} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential



1
    Rollison does not challenge his failure-to-stop-after-an-accident or vehicular-assault convictions.

                                                       -4-
Case No. 9-20-41


elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

citing State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing Thompkins at 386.

       {¶11} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.


                                          -5-
Case No. 9-20-41


Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v.

Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                        Sufficiency of the Evidence Analysis

       {¶12} We will begin by addressing Rollison’s sufficiency-of-the-evidence

argument as it relates to his aggravated-vehicular-homicide conviction. See State v.

Velez, 3d Dist. Putnam No. 12-13-10, 2014-Ohio-1788, ¶ 68, citing State v.

Wimmer, 3d Dist. Marion No. 9-98-46, 1999 WL 355190, *1 (Mar. 26, 1999).

Rollison was convicted of aggravated vehicular homicide in violation of R.C.

2903.06, which provides, in its relevant part, “[n]o person, while operating * * * a

motor vehicle * * * shall cause the death of another * * * [r]ecklessly.” R.C.

2903.06(A)(2)(a). The requisite mental state for aggravate-vehicular-homicide

under R.C. 2903.06(A)(2)(a) is “recklessly.” Reckless-mental culpability is defined

under R.C. 2901.22, which provides as follows:

       A person acts recklessly when, with heedless indifference to the
       consequences, the person disregards a substantial and unjustifiable
       risk that the person’s conduct is likely to cause a certain result or is
       likely to be of a certain nature. A person is reckless with respect to
       circumstances when, with heedless indifference to the consequences,
       the person disregards a substantial and unjustifiable risk that such
       circumstances are likely to exist.

R.C. 2901.22(C). “Recklessness may be inferred from a combination of excessive

speed and the surrounding circumstances.” State v. Schmidt, 9th Dist. Medina No.

10CA0071-M, 2012-Ohio-537, ¶ 9, quoting State v. Thomas, 12th Dist. Butler No.


                                         -6-
Case No. 9-20-41


CA93-03-046, 1994 WL 266546, *3 (June 13, 1994), and citing State v. Moore, 2d

Dist. Montgomery No. 22904, 2009-Ohio-3766, ¶ 8 (“A driver’s grossly excessive

speed, particularly when combined with other factors, will support a finding of

recklessness.”).

       {¶13} On appeal, Rollison argues only that a rational trier of fact could not

have found that he acted recklessly. Specifically, Rollison contends that the State

did not present sufficient evidence that he acted recklessly because “Smale and both

Aaliyah and James Spears, testified that they thought [Rollison’s] vehicle was

moving fast, but could not precisely testify as to its speed” and “the testimony

regarding speed did not address if the speed occurred after the tire ‘blowout’ when

control of the vehicle was lost.” (Appellant’s Brief at 6-7). Because it is the only

element that Rollison challenges on appeal, we will review the sufficiency of the

evidence supporting only whether he acted recklessly.

       {¶14} “Generally, the intent of a person cannot be proven by direct evidence,

thus proof of intent may be shown from circumstantial evidence.” State v. Cole, 3d

Dist. Seneca No. 13-10-30, 2011-Ohio-409, ¶ 23, citing State v. Lott, 51 Ohio St.3d

160, 168 (1990) and State v. O’Black, 3d Dist. Allen No. 1-10-25, 2010-Ohio-4812,

¶ 18. “Circumstantial evidence is ‘“the proof of certain facts and circumstances in

a given case, from which the jury may infer other connected facts which usually and

reasonably follow according to the common experience of mankind.”’” Id., quoting


                                        -7-
Case No. 9-20-41


State v. Fisher, 3d Dist. Auglaize No. 2-10-09, 2010-Ohio-5192, ¶ 26, quoting State

v. Duganitz (1991), 76 Ohio App.3d 363, 367 (8th Dist.1991), citing Black’s Law

Dictionary 221 (5th Ed.1979).

       {¶15} Circumstantial evidence has no less probative value than direct

evidence. State v. Griesheimer, 10th Dist. Franklin No. 05AP-1039, 2007-Ohio-

837, ¶ 26, citing Jenks, 61 Ohio St.3d at paragraph one of the syllabus. See also

State v. Heinish, 50 Ohio St.3d 231, 238 (1990) (“This court has long held that

circumstantial evidence is sufficient to sustain a conviction if that evidence would

convince the average mind of the defendant’s guilt beyond a reasonable doubt.”).

“‘[A]ll that is required of the jury is that it weigh all of the evidence, direct and

circumstantial, against the standard of proof beyond a reasonable doubt.’” State v.

Miller, 8th Dist. Cuyahoga No. 103591, 2016-Ohio-7606, ¶ 61, quoting Jenks at

272. “‘“Circumstantial evidence is not only sufficient, but may also be more certain,

satisfying, and persuasive than direct evidence.”’” Id., quoting State v. Hawthorne,

8th Dist. Cuyahoga No. 96496, 2011-Ohio-6078, ¶ 9, quoting Michalic v. Cleveland

Tankers, Inc., 364 U.S. 325, 330, 81 S.Ct. 6 (1960).

       {¶16} Viewing the evidence in a light most favorable to the prosecution, we

conclude that Rollison’s aggravated-vehicular-homicide conviction is based on

sufficient evidence. That is, the State presented sufficient evidence at trial from

which the trier of fact could reasonably infer that Rollison acted recklessly.


                                         -8-
Case No. 9-20-41


Specifically, the State presented evidence that demonstrated that Rollison was

driving erratically and at an excessive speed on a rainy night. Accord State v. Wade,

8th Dist. Cuyahoga No. 67206, 1995 WL 229110, *2 (April 13, 1995). See State v.

Moore, 6th Dist. Wood No. WD-18-030, 2019-Ohio-3705, ¶ 49. Indeed, Patrolman

Dylan Reese (“Patrolman Reese”) of the Marion City Police Department and James

testified that the accident occurred at night and in the rain. Further, James testified

that Rollison was operating his vehicle “[e]rratic and fast” and Smale testified that

Rollison “was going fast * * * and there was a whiteout, and he was acting all crazy.

And then the next * * * thing [he] kn[e]w [they] hit the first pole.” (Aug. 12, 2020

Tr., Vol. II, at 393, 434). Smale also testified that Rollison “was doing donuts and

burnouts, [and] lost control.” (Id. at 394). Moreover, James and Aaliyah testified

that they witnessed Rollison run the traffic light before striking the pole.

       {¶17} According to Smale, the first pole that Rollison struck was on the left

side of the road, which required Rollison to travel across two opposite lanes of travel

to strike the pole. After striking the first pole, Rollison’s vehicle “hit the Genova

Pizza sign pole” across the street. (Id.). Smale testified that Rollison “was trying to

straighten her out, straighten out the wheel; but he couldn’t do it. It was too late”

and that the vehicle “was sliding because it was wet.” (Id. at 395). Compare State

v. Nguyen, 10th Dist. Franklin No. 02AP-1138, 2003-Ohio-2328, ¶ 37 (concluding

that “there was evidence of other unusually dangerous conditions, in that [Nguyen]


                                          -9-
Case No. 9-20-41


was driving on a wet, poorly lit road” as “proof of recklessness”). Smale further

testified that “[t]he whole entire wheel” “fell out” after the vehicle struck the

Genova Pizza sign pole. (Id. at 395-396). Aaliyah and James testified that they saw

one of the tires came off of the vehicle after it struck one of the poles.

       {¶18} Based on that evidence, we conclude a rational trier of fact could have

found beyond a reasonable doubt that Rollison acted recklessly—that is, the jury

could infer from the evidence presented by the State at trial that Rollison, with

heedless indifference to the consequences, disregarded a substantial and

unjustifiable risk that his conduct (while operating his motor vehicle) was likely to

cause Burgett’s death. In other words, the trier of fact could conclude (based on the

evidence presented by the State at trial) that Rollison’s ability to react to the road

conditions was greatly compromised given the nighttime conditions, the rain, the

wet pavement, and his high rate of speed, and further conclude that Rollison

disregarded that substantial and unjustifiable risk. See Schmidt, 2012-Ohio-537, at

¶ 14. Consequently, Rollison’s aggravated-vehicular-homicide conviction is based

on sufficient evidence.

       {¶19} Having concluded that Rollison’s aggravated-vehicular-homicide

conviction is based on sufficient evidence, we next address Rollison’s argument that

his aggravated-vehicular-homicide conviction is against the manifest weight of the

evidence. Velez, 2014-Ohio-1788, at ¶ 76.


                                         -10-
Case No. 9-20-41


                         Manifest Weight of the Evidence

       {¶20} Although Rollison contends that his aggravated-vehicular-homicide

conviction is against the manifest weight of the evidence in his assignment of error,

his argument pertains only to the sufficiency of the evidence supporting that

conviction. Accord State v. Frye, 3d Dist. Allen No. 1-17-30, 2018-Ohio-894, ¶ 44

(“Although Frye asserts that he is challenging the weight of the evidence supporting

his convictions * * *, his argument pertains only to the sufficiency of the evidence

supporting those convictions.”). (See Appellant’s Brief at 8). Because Rollison

presented only a sufficiency-of-the-evidence argument regarding his aggravated-

vehicular-homicide conviction, we decline to conduct a manifest-weight-of-the-

evidence analysis on his behalf. State v. Yoder, 9th Dist. Wayne No. 15AP0017,

2016-Ohio-7428, ¶ 23, citing State v. Schmitz, 9th Dist. Lorain Nos. 11CA010043

and 11CA010044, 2012-Ohio-2979, ¶ 36 and App.R. 16(A)(7).               See State v.

Tabassum, 9th Dist. Summit No. 25568, 2011-Ohio-6790, ¶ 5 (“Although, in the

statement of his first assignment of error, Tabassum raises the issue of manifest

weight, his arguments pertain only to the sufficiency of the evidence, and we limit

our discussion accordingly.”), citing App.R. 12(A)(2) and 16(A)(7).

       {¶21} For these reasons, Rollison’s assignment of error is overruled.




                                        -11-
Case No. 9-20-41


       {¶22} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

MILLER and SHAW, J.J., concur.

/jlr




                                        -12-